ORDER
PER CURIAM:
Appellant George Ferina appeals his conviction for robbery in the first degree claiming that his right to due process was violated by the trial court’s submission of a jury instruction defining reasonable doubt as doubt that leaves the jury firmly convinced of the defendant’s guilt. Mr. Ferina also appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief alleging that his trial counsel was ineffective in failing to further cross-examine witnesses and conduct unspecified further investigation. Our review of the record reveals no reversible error in any of the respects specified. Because a published opinion would have no precedential value, we affirm by this summary order. We have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 30.25(b); Rule 84.16(b).